Citation Nr: 1549631	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  06-14 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a venous disability of the lower extremities, to include varicose veins and/or deep vein thrombosis (DVT), manifested by symptoms including pain and/or cramping of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1966, and from May 1967 to August 1986.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran appealed, and in October 2012, May and October of 2014, and May 2015, the Board remanded the claim for additional development. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's varicose veins are shown to have preexisted his second period of active duty service, and to have been aggravated by such service.
 
2.  The Veteran's thrombophlebitis, and deep vein thrombosis, are shown to have been aggravated by a service-connected disability (varicose veins). 






CONCLUSIONS OF LAW

1.  The criteria for service connection for varicose veins have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2015).

2.  The criteria for service connection for thrombophlebitis, and deep vein thrombosis, have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has a venous disability of the lower extremities, to include varicose veins and/or deep vein thrombosis, manifested by symptoms including pain and/or cramping of the lower extremities, due to his service.  He argues that he had varicose veins during the last ten to fifteen years of his service, but that he did not complain about them, and that his lower extremities were not examined during his separation examination.  See Veteran's statement, received in June 2015.  

The Veteran's discharges (DD Form 214s) show that his awards include the Combat Infantryman Badge, the Vietnam Service Medal, the Vietnam Campaign Medal, the Vietnam Cross of Gallantry with Palm, the Bronze Star Medal with Oak Leaf Cluster, the Master Parachute Badge, and the German Parachute Badge.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

If evidence is submitted sufficient to demonstrate that a veteran's disorder pre-existed service, and underwent an increase in severity during service, it is presumed that the disorder was aggravated by service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The Veteran's service treatment records include an entrance examination report for his first period of active duty, dated in May 1964, which shows that he was noted to have mild varicose veins.   A January 1965 "airborne" examination report shows that his vascular system, and lower extremities, were clinically evaluated as normal.  An associated "report of medical history" does not note any relevant complaints, findings, or diagnoses.  There is an examination report of record that is presumably his separation examination report for his first period of active duty that is almost completely illegible, but which does not contain any discernable relevant findings or notations.  A "report of medical history," dated in May 1966, does not note any relevant complaints, findings, or diagnoses.

There is no relevant medical evidence dated between the Veteran's first and second periods of active duty, except for an "enlistment" service examination report, dated in May 1967 (i.e., over two years prior to the beginning of his second period of active duty).  This report shows that that the Veteran's vascular system, and lower extremities, were clinically evaluated as normal.  

The Veteran's service treatment records for his second period of active duty include examination reports, dated in July 1970, April 1973, September 1973, and December 1982, which show that his vascular system, and lower extremities, were clinically evaluated as normal.  Associated "reports of medical history" for all of these reports, except the July 1970 report (for which none was found), do not note any relevant complaints, findings, or diagnoses.  

A treatment report, dated in October 1975, notes significant, bilateral varicosities of both legs that became painful with increased activity.  A report, dated about two weeks later, indicates that he was given below-the-knee support stockings for bilateral superficial varicosities.  The Veteran's separation examination report, dated in May 1986, shows that his vascular system, and lower extremities, were clinically evaluated as normal.  An associated "report of medical history" notes varicose veins.  

As for the post-service medical evidence, it includes VA reports which show that in May 1993, the Veteran was noted to have varicose veins in both lower extremities.
VA and non-VA reports show that he received essentially ongoing treatment for venous symptoms beginning in 2002, at which time the Veteran was treated for complaints of right calf pain and redness.  He was noted to have a history of superficial thrombophlebitis.  The impression was right superficial thrombophlebitis.  Private reports, dated in June 2004, note a history of varicose veins "since his early teenage years," with two episodes of superficial right calf thrombophlebitis.  His treatment included injections, ultrasounds, and a right lower extremity ambulatory phlebectomy.   Subsequently-dated reports note deep vein thrombosis, and thrombophlebitis.  

With regard to varicose veins, these were "noted" upon entrance into the Veteran's first period of active duty service.  Crowe.  Therefore, the presumption of soundness does not attach, and need not be rebutted.  See VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).   

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b) (2015).

With regard to the first period of active duty, it does not appear that aggravation is shown.  However, the Veteran's service medical records for his second period of active duty do not include an entrance examination report, or other findings upon entrance into service.  Given the foregoing, the Veteran is entitled to a presumption of soundness as to his vascular system upon entrance to his second period of active duty service.  Crowe.  Therefore, the Board must determine whether the presumption of soundness is rebutted by clear and unmistakable evidence.  In this regard, the Court has held that the presumption of soundness may only be rebutted where there is clear and unmistakable evidence that the condition both preexisted service and was not aggravated by service.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.; see also VAOPGCPREC 3-2003, 69 Fed. Reg. 25,178  (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Board finds that service connection for varicose veins is warranted.  Briefly stated, the record does not contain clear and unmistakable evidence that the Veteran's varicose veins were not aggravated by his second period of active duty service.  The Veteran has reported having symptomatic varicose veins for about the last 10-to-15 years of his service, and, and his written testimony is credible, and is consistent with the circumstances, conditions, and hardships of his service, which includes extensive parachuting experience.  See 38 U.S.C.A. § 1154(b).  In addition, the claims file includes two medical opinions on the issue of aggravation of varicose veins.  A December 2012 VA examination report shows that the examiner concluded that it is at least as likely as not that the Veteran's varicose veins increased in symptomatology during his service.  The examiner explained that the Veteran's varicose veins required treatment in October 1975, and that they were noted to have become more significant and painful with activity.  

In contrast, a VA opinion, dated in June 2013, shows that it was concluded that the Veteran's varicose veins were not aggravated by his service.  Both opinions are shown to have been based on a review of the Veteran's claims file.  Accordingly, as there are two conflicting, equally probative opinions on the issue of aggravation of varicose veins by service, the Board finds that, affording the Veteran the benefit of all doubt, that the evidence is at least in equipoise, and that service connection is warranted for varicose veins on the basis of aggravation.

With regard to thrombophlebitis and deep vein thrombosis, the Board finds that service connection is warranted.  In this decision, the Board has determined that service connection for varicose veins is warranted.  The December 2012 VA examination report shows that the examiner concluded that it is at least as likely as not that the Veteran's deep vein thrombosis is related to the Veteran's varicose veins.  The examiner stated that deep vein thrombosis "can be a result of varicose veins," that "if the wall of a blood vessel is damaged it may become narrowed or blocked, which can result in the formation of a blood clot," and that "conditions such as varicose veins can damage vessels."  In addition, the claims file contains VA opinions, dated in July 2014, January 2015, and June 2015, all of which show that it was concluded that the Veteran's thrombophlebitis and/or deep vein thrombosis was caused or aggravated by his varicose veins.  The sole opinion against this aspect of the claim is a conclusion by Dr. L.T.C. in a June 2013 VA opinion that the Veteran's thrombophlebitis was not caused by his varicose veins.  However, Dr. L.T.C. later reached the conclusion (in January 2015) that his deep vein thrombosis was aggravated by his varicose veins.  

Finally, with regard to the issue of causation as opposed to aggravation, as the record contains two opinions in favor of each possible basis of service connection, the Board has determined that affording the Veteran the benefit of all doubt, that causation is established.  Therefore, the Board finds that the evidence is at least in equipoise, and that service connection is warranted for thrombophlebitis, and deep vein thrombosis.  See 38 C.F.R. § 3.310.

As a final matter, as provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the United States Department of Veterans Affairs ("VA") has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.

ORDER

Service connection for varicose veins, thrombophlebitis, and deep vein thrombosis, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


